NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted August 18, 2014*
                               Decided August 20, 2014

                                        Before

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12‐3267

MICHAEL D. ALLISON,                            Appeal from the United States District
    Plaintiff–Appellant,                       Court for the Southern District 
                                               of Illinois.
      v.
                                               No. 09‐703‐GPM
CITY OF BRIDGEPORT, ILLINOIS, 
et al.,                                        G. Patrick Murphy,
        Defendants–Appellees.                  Judge.

                                      O R D E R




      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐3267                                                                           Page 2

        This appeal culminates a nearly decade‐long litigation saga. In 2003 and again in
2005, Michael Allison’s vintage Buicks were towed from his driveway in Bridgeport,
Illinois. In 2005 Allison sued the city, several city officials, and a tow‐truck operator for
unreasonably seizing his cars in violation of the Fourth Amendment and depriving him
of property without a hearing in violation of the Fourteenth Amendment. See 42 U.S.C.
§ 1983. On the eve of trial, he voluntarily dismissed that suit, but in 2009 he filed a
substantively identical lawsuit. During the two suits, Allison repeatedly fired his
counsel, including shortly before the second suit’s scheduled trial date. Allison sought a
continuance, but the court ordered the trial to go forward with Allison proceeding pro
se, and the jury eventually ruled against him. On appeal Allison argues that the
defendants committed “fraud on the court” during discovery and that the court should
have granted him a continuance. These arguments are meritless, so we affirm. 

       The amended complaint in the 2009 suit mirrored the operative complaint in
Allison’s earlier suit. The new case proceeded to discovery and the parties clashed: Both
sides objected to many discovery requests and filed motions to compel and for
sanctions. In late 2010 Allison rehired attorney Richard Fedder (whom he had fired in
the earlier proceeding), and Fedder successfully moved to extend the discovery
deadline and to submit additional interrogatories and requests for production; Allison,
however, fired him again a month later. The parties continued to wrangle over
discovery‐related issues, and in mid‐2011, Allison again rehired Fedder, who convinced
the court to reopen discovery and allow the amendment of the complaint to add a civil
RICO claim. See 18 U.S.C. §§ 1962, 1964(c). Between December 2011 and September
2012, the court postponed the trial eight times, usually at Fedder’s request. 

       Despite Fedder’s successes on his behalf, Allison sought additional relief through
his own pro se motions. For example he twice attempted to file a self‐styled “motion to
continue trial and for equitable relief,” accusing defendants’ counsel of committing
“fraud upon the court” by requesting to inspect his Buicks, by failing to respond in a
satisfactory manner to his discovery requests, and by filing a motion for sanctions. But
because Allison was already represented by an attorney, the district court struck these
motions. See United States v. Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998). 

       Dissatisfied with the district court’s decision not to consider his pro se motions,
Allison again fired Fedder less than three weeks before trial. The court warned that the
trial would take place as scheduled; if Allison stood by his decision to discharge Fedder,
then Allison would have to represent himself at trial. On the day of trial, Allison
confirmed that he was discharging Fedder and submitted pro se motions accusing the
No. 12‐3267                                                                           Page 3

defendants of committing fraud, asserting that the magistrate judge who had ruled on
discovery motions was biased, and asking for a continuance. The court denied the
motions. It also dismissed the civil RICO claim as barred by the statute of limitations.

        After the case proceeded to trial, and Allison struggled to present his case on his
own, he asked the court if he could bring Fedder—who remained in the courtroom and
assisted Allison with procedural matters during trial—“back into the case to conduct
this jury trial.” The court denied that request, explaining that Allison had fired and then
rehired his counsel “three times before, but it will not happen again. Now, you are on
your own.” Allison continued to testify but did not offer evidence regarding several
defendants, so after he rested his case, the court granted judgment as a matter of law to
those defendants. See FED. R. CIV. P. 50(a). The remaining defendants put on their case,
and the jury ruled in their favor.

        On appeal Allison primarily argues that the district court made incorrect
discovery rulings because the defendants and their lawyers committed “fraud on the
court.” We reject this argument for multiple reasons. First, Allison points to no evidence
in the record supporting his contention that the defendants engaged in “fraud,” and we
can find none. Allison’s unhappiness about the defendants’ aggressive discovery tactics
does not support a conclusion that they lied to the court. (For a similar reason, we reject
Allison’s cursory argument that the four‐year statute of limitations for civil RICO,
see Agency Holding Corp. v. Malley‐Duff & Assocs., Inc., 483 U.S. 143, 156 (1987), should
have been equitably tolled. Allison points to no evidence supporting his argument that
the defendants “fraudulently concealed” facts about this claim.) Second, the court did
not abuse its discretion in its discovery rulings, and in fact its generous extension of the
discovery deadline and reopening of discovery enabled Allison to obtain some of the
information he sought. See Stevo v. Frasor, 662 F.3d 880, 886 (7th Cir. 2011) (no abuse of
discretion in closing discovery after district court had extended discovery period for 15
months). Third, Allison has not explained how he was seriously prejudiced by his
inability to obtain the rest of the information he had requested. See Jones v. City of
Elkhart, Ind., 737 F.3d 1107, 1116 (7th Cir. 2013).

       Allison also argues that the district court erred by denying his request for a
continuance on the date of trial. We disagree. “We are particularly reluctant to find an
abuse of discretion where . . . a court denies a continuance to a [party] who decides to
proceed pro se but then complains of not being prepared for trial.” United States v.
Volpentesta, 727 F.3d 666, 678–79 (7th Cir. 2013). The court’s decision to hold the trial as
scheduled was not an abuse of discretion, given that the original complaint had been
No. 12‐3267                                                                         Page 4

filed almost seven years earlier, the court had previously granted many continuances,
and the court had explained to Allison (almost three weeks before trial) exactly what
would happen if he persisted in firing his attorney again. See United States v. Egwaoje,
335 F.3d 579, 583–84, 587–88 (7th Cir. 2003) (affirming denial of continuance where
defendant decided to proceed pro se on day of trial); Washington v. Sherwin Real Estate,
Inc., 694 F.2d 1081, 1085–86, 1088–89 (7th Cir. 1982) (affirming denial of continuance
where plaintiffs’ lawyer withdrew on day of trial; case had been pending for three years
and the district court permissibly concluded that “no further delay could be tolerated”).
 

        Allison also argues that the court improperly denied his mid‐trial request for
Fedder to return to the case, but this decision was within the court’s broad discretion to
“efficiently and fairly manage trial proceedings,” Hoffman v. Caterpillar, Inc., 368 F.3d
709, 719 (7th Cir. 2004). Mere hours after granting Allison’s request to discharge Fedder
and proceed pro se, the court was not required to allow Allison to change his mind
again. See United States v. Tolliver, 937 F.2d 1183, 1187–88 (7th Cir. 1991).

      We have considered Allison’s remaining arguments—which are mostly
“generalized assertion[s] of error”—and conclude that none has merit. Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001); see FED. R. APP. P. 28(a)(8).

                                                                              AFFIRMED.